
	
		II
		110th CONGRESS
		1st Session
		S. 2009
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Ms. Klobuchar (for
			 herself and Mr. Coleman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize additional funds for emergency repairs and
		  reconstruction of the Interstate I–35 bridge located in Minneapolis, Minnesota,
		  that collapsed on August 1, 2007, to waive the $100,000,000 limitation on
		  emergency relief funds for those emergency repairs and reconstruction, and for
		  other purposes.
	
	
		1.Additional emergency relief
			 funding
			(a)In
			 generalThe Secretary of Transportation is authorized to carry
			 out a project for the repair and reconstruction of the Interstate I–35 bridge
			 located in Minneapolis, Minnesota, that collapsed on August 1, 2007.
			(b)Federal
			 shareThe Federal share of the cost of the project carried out
			 under this section shall be 100 percent.
			(c)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $250,000,000 to carry out this section. Such sums shall remain available until
			 expended.
			2.Waiver of
			 emergency relief limitationThe limitation contained in section
			 125(d)(1) of title 23, United States Code, of $100,000,000 shall not apply to
			 expenditures under section 125 of such title for the repair or reconstruction
			 of the Interstate I–35 bridge located in Minneapolis, Minnesota, that collapsed
			 on August 1, 2007.
		3.Expanded
			 eligibility for transit and travel information servicesSection 1112 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1171) is amended—
			(1)by inserting
			 (a) In
			 general.— before There; and
			(2)by adding at the
			 end the following:
				
					(b)MinnesotaNotwithstanding
				any provision of chapter 1 of title 23, United States Code, the Secretary may
				use funds authorized to carry out the emergency relief program under section
				125 of such title for the repair and reconstruction of the Interstate I–35
				bridge located in Minneapolis, Minnesota, that collapsed on August 1, 2007. In
				addition, the Secretary may use up to $5,000,000 of such funds to reimburse the
				Metropolitan Council (of Minnesota) for actual and necessary costs of
				maintenance and operation, less the amount of fares earned, for additional
				public transportation services and traveler information services which are
				provided by such department of transportation as a substitute for highway
				traffic service following the collapse of the Interstate I–35 bridge in
				Minneapolis, Minnesota, on August 1, 2007, until highway traffic service is
				restored on such bridge. The Federal share of the cost of activities reimbursed
				under this subsection shall be 100
				percent.
					.
			
